Citation Nr: 9904269	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-42 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for the award of 
Dependency and Indemnity Compensation (DIC) benefits to the 
surviving spouse.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran honorably retired from the United States Army in 
September 1970 with over twenty years of active duty service.  
He died on July [redacted], 1986.  The appellant is the widow 
of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1986, at the age of 
57; the cause of the death was reported as due to lung cancer.

2.  The appellant filed a claim for DIC benefits in August 
1986.  Although she did not specify the disease or injury, 
she alleged that her husband's death was due to service.

3.  Service connection for the cause of the veteran's death 
was denied by rating decision in December 1986; the appellant 
did not appeal the denial of this claim within one year of 
the notification thereof.

4.  The appellant reopened her claim for DIC benefits in July 
1990.  She claimed that the veteran's death was due to Agent 
Orange exposure during his tour of duty in Vietnam.

5.  Adjudication of her reopened claim was held in abeyance 
pending publication of revised regulations dealing with Agent 
Orange presumptive diseases.  She was notified of this action 
by letter dated September 5, 1990.

6.  Pursuant to the Agent Orange Act of 1991, 38 C.F.R. 
§§ 3.307(a), 3.309(e) were amended in June 1994 to allow 
service connection for veterans who were presumed to have 
been exposed to herbicide agents in Vietnam and developed one 
of the specified diseases listed thereunder, including lung 
cancer.

7.  By rating decision in October 1994, the RO granted 
service connection for the cause of the veteran's death due 
to lung cancer based on presumptive Agent Orange exposure in 
service under 38 C.F.R. § 3.309(e).  An award letter notified 
the appellant that her DIC benefits were payable effective 
from August 1, 1990, the first day of the month after receipt 
of her reopened claim for DIC benefits.

8.  The appellant qualifies as a member of the class in 
Nehmer, et al. v. United States Veterans Administration, et 
al., 712 F. Supp. 1404 (N.D. Cal. 1989), having filed a claim 
in July 1990 after the date of the court's decision in Nehmer 
and before issuance of new regulations in June 1994.

9.  The appellant's DIC claim was pending at the time the RO 
issued its rating decision of October 1994 granting these 
benefits.



CONCLUSIONS OF LAW

1.  An effective date earlier than July 30, 1990, is not 
warranted for the grant of service connection for the cause 
of the veteran's death due to lung cancer based on presumed 
in-service exposure to Agent Orange.  Nehmer, et al. v. 
United States Veterans Administration, et al., C.A. No. C-86-
6160 (TEH) (N.D. Cal. May 20, 1991) (final stipulation and 
order); 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(c)(2) (1998).

2.  Payment of DIC earlier than August 1, 1990, as a result 
of the grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 5111 (West 
1991); 38 C.F.R. § 3.31 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts are not in dispute and may be briefly set 
forth as follows:  The veteran served on active duty in the 
United States Army for over twenty years, retiring in 
September 1970.  His military service included a tour of duty 
in Vietnam during the Vietnam wartime era.

During the veteran's lifetime, service connection was in 
effect for arthritis of the cervical spine and hemorrhoids.  
He died on July [redacted], 1986, at the age of 57.  The death 
certificate indicated that the cause of death was pulmonary 
hemorrhage with infarction due to lung cancer.

Following her husband's death, the appellant filed a claim 
for DIC benefits in August 1986.  Although she did not 
specify the disease or injury, she alleged that her husband's 
death was due to service.  A rating decision in December 1986 
denied her claim on the basis that service connection for the 
cause of the veteran's death was not established.  Notice of 
the rating decision was sent to the appellant by letter dated 
December 16, 1986.

No further action was taken by the appellant with regard to a 
claim for DIC benefits until July 1990 when she filed a 
"Statement in Support of Claim," VA Form 21-4138, claiming 
that her husband's death was due to exposure to herbicide 
agents (Agent Orange) during service.  She stated, "[m]y 
husband['s] death was due to hemorrhage, but due to cancer 
that he had due to his Vietnam service[.]"  The RO received 
her Form 21-4138 on July 30, 1990.

In October 1994, the RO issued a rating decision granting the 
appellant entitlement to DIC benefits on the basis that the 
veteran's death caused by lung cancer was due or the result 
of presumed in-service exposure to herbicide agents under 38 
C.F.R. § 3.309(e).  The award of DIC was granted pursuant to 
a liberalizing law - the Agent Orange Act of 1991, Public Law 
102-4.  In June 1994, VA implemented Public Law 102-4 by 
publishing final rules, see 59 Fed. Reg. 29723-24, which 
included lung cancer as one of the specified "presumptive" 
diseases associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The effective date of the regulation adding lung 
cancer to the list of presumptive Agent Orange diseases was 
June 6, 1994.  Because the appellant had a claim pending at 
that time, payment of DIC was made effective from August 1, 
1990, the first day of the month after receipt of her 
reopened claim for effective date purposes.

The appellant filed a notice of disagreement as to the 
effective date issue and this matter has been perfected on 
appeal to the Board.  In July 1996, the appellant appeared at 
a hearing held at the RO at which time she provided sworn 
testimony regarding the merits of her claim.  It is 
essentially asserted that the provisions under Public Law 
102-4 were to be made retroactive, and service-connected 
death compensation should be awarded from the date she 
originally applied for these benefits since the medical 
evidence established a diagnosis of lung cancer at that time.  
However, for the reasons discussed below, the Board is unable 
to assign an effective date earlier than August 1, 1990.

Analysis

Generally, the effective date of an award of DIC which is 
based on an original or reopened claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1998).  Once an effective date is established, actual 
payment of benefits may not begin until the first day of the 
next calendar month.  38 U.S.C.A. § 5111 (West 1991); 38 
C.F.R. § 3.31 (1998).

However, section 5110(g) provides an exception to section 
5110(a), which may be paraphrased as follows:  Where DIC is 
awarded pursuant to any congressional legislation or VA 
administrative issuance, the effective date of the award may 
be no earlier than the effective date of the legislation or 
administrative issuance.  Moreover, no such award may be 
retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) 
(West 1991).

The regulation implementing section 5110(g) provides that if 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of a change in law or VA 
issuance, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1998).

As mentioned above, final rules providing for presumptive 
service connection of respiratory cancers as associated with 
exposure to herbicide agents used during Vietnam were 
promulgated on June 9, 1994.  59 Fed. Reg. 29723-24 (1994).  
Pursuant to those rules, the RO established service 
connection for the cause of the veteran's death and awarded 
DIC benefits effective from August 1, 1990, the first day of 
the month after receipt of her reopened claim for effective 
date purposes.  Until this regulation was finalized, there 
was no legal basis for granting service-connected 
compensation benefits for this disease based on service in 
Vietnam and presumptive Agent Orange exposure.  Where there 
is a liberalizing VA issue, as is clearly the case in this 
situation (service connection for lung cancer based on 
presumed exposure to Agent Orange was not available until the 
revised regulations were published), the criteria stated 
above govern whether a retroactive effective date may be 
assigned.

Pursuant to these criteria, while VA may assign an effective 
date one year prior to the filing of the claim in some 
circumstances, the effective date of the statute or 
administrative issue on which entitlement to benefits is 
based determines the outer limit of the period for which an 
award of retroactive benefits may be made.  See VAOPGCPREC 5-
94, 59 Fed. Reg. 27803 (1994); see also 38 C.F.R. § 3.114(a).  
The provisions of this regulation are applicable to original 
and reopened claims as well as claims for increase.  Id.

These provisions are only factually applicable in cases where 
an eligible claimant filed a claim at some point in time 
after passage of the liberalizing law and where entitlement 
can be shown from the effective date of the change or 
liberalization forward in time to the date of the claim.  In 
such cases, the claimant would be entitled to a maximum one-
year retroactive effective date measured from the date of 
receipt of the claim.  The intent of this retroactive 
provision was to compensate claimants who might have been 
unaware or less diligent in filing a claim for benefits that 
they were otherwise entitled to by enactment of liberalizing 
legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 
1997) (agreeing with the Secretary, the Federal Circuit 
stated that the legislative history surrounding the enactment 
of section 5110(g) was to allow the VA to identify potential 
beneficiaries and apply the provisions of liberalized laws 
without necessity of a potential beneficiary filing post-
enactment claims).

However, these retroactive provisions are not applicable to 
the facts in this case, and would not serve to provide an 
earlier effective date, because the appellant was awarded DIC 
effective from the date her claim was filed for these 
benefits in July 1990, or prior to the June 1994 effective 
date of the liberalizing VA issue promulgated pursuant to the 
authority granted the Secretary by Public Law 102-4.

For reasons set forth below, the matter of the effective date 
of service connection for the cause of the veteran's death 
due to a presumptive Agent Orange disease (lung cancer) is 
not governed by the above-cited statute, 38 U.S.C.A. 
§ 5110(g), and regulation, 38 C.F.R. § 3.114, pertaining to 
awards of compensation pursuant to liberalizing Acts or VA 
administrative issues.  Rather, the effective date is 
governed by Nehmer, et al. v. United States Veterans 
Administration, et al., C.A. No. C-86-6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order).

In February 1987, a group of Vietnam veterans and survivors 
of veterans filed suit in U.S. District Court alleging that 
the regulations promulgated by VA to implement the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act 
[hereinafter Dioxin Act] were invalid.  Nehmer, et al. v. 
United States Veterans Administration, et al., 712 F. Supp. 
1404 (N.D. Cal. 1989).  The district court certified a class 
of plaintiffs:  "The class consists of all current or former 
service members (or their survivors) who are eligible to 
apply for benefits based on dioxin exposure or who have 
already applied and been denied claims for benefits based on 
dioxin exposure."  Nehmer, et al., 712 F. Supp. at 1409.  
The appellant qualifies as a member of the class, having 
filed a claim in July 1990 after the date of the court's 
decision in Nehmer and before issuance of the new regulations 
in June 1994.

The District Court voided "all benefit decisions made under 
the [sic] 38 C.F.R. § 311[sic](d)."  Id.  VA promulgated 
that regulation, actually 38 C.F.R. § 3.311a(d), on August 
26, 1985.  50 Fed. Reg. 34458 (1985).

In May 1991, plaintiffs in Nehmer, et al., and VA entered 
into a stipulation providing rules governing the effective 
dates of entitlement to service connection for certain groups 
of VA claimants.  Nehmer, et al. v. United States Veterans 
Administration, et al., C.A. No. C-86-6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order) [hereinafter 
Nehmer Stipulation]:

As soon as a final rule is issued service 
connecting, based on dioxin exposure, 
. . . any other diseases which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, 
38 U.S.C. § 316(b) [now 38 U.S.C.A. 
§ 1116(b)], the VA shall promptly 
thereafter . . . adjudicate all similar 
claims filed subsequent to the Court's 
May 3, 1989 Order . . . .  For any claim 
for any such disease which was not filed 
until after May 3, 1989, the effective 
date for beginning disability 
compensation or DIC will be the date the 
claim was filed or the date the claimant 
became disabled or death occurred, 
whichever is later.

Nehmer Stipulation at 3, 5 (bracketed material supplied).

The appellant's claim for DIC benefits based on the cause of 
the veteran's death due to lung cancer due to exposure to 
Agent Orange was filed in July 1990 and thus, it was filed 
after the May 3, 1989, Order in Nehmer.  Her claim was 
subsequently granted under regulations adopted pursuant to 
the Agent Orange Act of 1991.  In short, the Nehmer 
Stipulation governs the effective date of the award of 
service connection for the cause of this veteran's death.  As 
such, application of the Nehmer Stipulation to this case 
yields the same result as applying the general rule regarding 
effective dates of awards of service connection pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, i.e., the 
effective date of the award of service connection for the 
cause of the veteran's death shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Therefore, the proper effective date is July 30, 1990, the 
date of receipt of her reopened claim for DIC based on an 
Agent Orange presumptive disease.

The appellant's argument that she filed her original claim in 
1986 and that that claim should govern the effective date 
lacks merit.  Her original claim was not made pursuant to the 
regulations invalidated by the court in Nehmer (published in 
August 1985), and the appellant at no time asserted 
entitlement on the basis of exposure to Agent Orange in 
connection with that claim.

The Board has carefully and compassionately considered the 
appellant's forthright testimony at her hearing and 
acknowledges her contention that, when the veteran died in 
July 1986, she did not allege that his death was due to Agent 
Orange exposure at that time because it had not yet been 
determined what, if any, disorders were related to in-service 
exposure to toxic herbicides such as Agent Orange.  Statutes 
and regulations specifically providing for service connection 
of disability or death caused by lung cancer due to herbicide 
exposure did not exist in 1986 or for years thereafter, so it 
is understandable that the appellant did not file a claim at 
that time.  However, to whatever extent she may believe that 
VA employees either failed to provide correct or timely 
information or provided erroneous advice as to her potential 
entitlement, the Court of Veterans Appeals has held that 
benefits cannot be awarded based upon such circumstances.  
See e.g. McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
one year earlier than the date of claim.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Further, while the appellant could 
have established a claim for DIC prior to implementation of 
Public Law 102-4, under 38 C.F.R. § 3.303, she did not submit 
medical evidence showing the cause of the veteran's death, 
i.e., lung cancer was due to exposure to Agent Orange during 
active service or any other incident or event of service, 
either in connection with her original DIC claim filed in 
1986 or at some point in time prior to receipt of her 
reopened claim in July 1990.  Cf. Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Additionally, as a claim for DIC benefits may be brought at 
any time, and the amount of the award is determined in part 
by the effective-date provisions of 38 U.S.C. § 5110 which 
provides that DIC benefits generally may not be paid for a 
period prior to the date of application therefore, equitable 
tolling is not necessary to preserve a claimant's right to 
receive DIC benefits.  Thus, the doctrine of equitable 
tolling is not applicable to the facts in this case.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453 (1995) (regulatory 
provisions entitled to deference is not in conflict with 
statute).

Accordingly, the Board concludes that the effective date for 
purposes of payment of DIC is August 1, 1990.

ORDER

An effective date earlier than August 1, 1990, for purposes 
of payment of DIC is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

